 In the.Matter of BUTLER SPECIALTY COMPANY, A CORPORATION,andUNITED FURNITURE WORKERS OF AMERICA, LOCAL 18-B, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSandFURNITURE,WOODWORKERS & FINISHERS UNION, LOCAL 18-B OF THE UPHOLSTER-ERS INTERNATIONAL UNION OF NORTH AMERICA, AFFILIATED WITH THEAMERICAN FEDERATION OF LABOR.Case No. R-1847AMENDMENT TO SECOND DIRECTION OF ELECTIONSeptember 19, 1940On August 26, 1940, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second Direc-tion of Election in this proceeding,' the election to be held withinthirty (30) days from the date of this Second Direction, underthe direction and supervision of the Regional Director for theThirteenth Region (Chicago, Illinois).The Board, at the request of the Regional Director, hereby amendsthe Second Direction- of Election, striking therefrom the words"thirty (30) days" and substituting therefor the words "sixty (60)days."126 N.L. R. B. 1888.27 N. L.R. B., No. 76.334